Case 2:18-cv-09029-CBM-MRW Document6 Filed 12/04/18 Page 1lof1 Page ID #:22

Mike Chappars SBN# 290137
Law Office of Mike Chappars
5412 N. Palm Ave, Suite 105
Fresno CA 93704

Phone: 559-400-7877

Fax: (559)409-4099

Email: mike@34S5law.com

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

ANDREW VIZIR, an individual,

Vv.

TURNER BROADCASTING SYSTEM,
INC., a Georgia Corporation

Plaintiff(s),

Defendant(s).

CASE NUMBER
2:18-cv-09029

 

 

NOTICE OF DISMISSAL PURSUANT
TO FEDERAL RULES OF CIVIL
PROCEDURE 41(a) or (c)

 

PLEASE TAKE NOTICE: (Check one)

W This action is dismissed by the Plaintiff(s) in its entirety.

O The Counterclaim brought by Claimant(s)

is

 

dismissed by Claimant(s) in its entirety.

O The Cross-Claim brought by Claimants(s)

is

 

dismissed by the Claimant(s) in its entirety.

The Third-party Claim brought by Claimant(s)

 

dismissed by the Claimant(s) in its entirety.

Ol ONLY Defendant(s)

 

 

is/are dismissed from (check one) 0 Complaint, 0 Counterclaim, O Cross-claim, 0) Third-Party Claim

brought by

 

The dismissal is made pursuant to F.R.Civ.P. 41(a) or (c).

November 13, 2018

 

Date

-

a

—_—

—_—

 

Signature of Attorney/Party

NOTE: F.R.Civ.P. 41(a): This notice may be filed at any time before service by the adverse party of an answer or of a motion for
summary judgment, whichever first occurs.

F.R.Civ.P. 41(c): Counterclaims, cross-claims & third-party claims may be dismissed before service of a responsive

pleading or prior to the beginning of trial.

 

CV-09 (03/10) NOTICE OF DISMISSAL PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 41 (a) or (c)
